PER CURIAM.
Pro se appellant has sought review of an order on his petition for writ of habeas corpus. The lower tribunal rendered its Order Dismissing Defendant’s Petition for Writ of Habeas Corpus on April 23, 2013. Appellant’s notice of appeal was filed on June 5, 2013. Therefore, the Court’s jurisdiction was not timely invoked, and the appeal must be dismissed as untimely. The filing of a notice of appeal is jurisdictional. Florida courts are required to dismiss an appellate proceeding if it was not initiated within the applicable time limit. See Miami-Dade County v. Peart, 843 So.2d 363 (Fla. 3d DCA 2003).
*964The Court notes, however, that it appears that the April 23, 2013, order was not served on appellant. It appears that another Department of Corrections inmate with the same name as appellant was served with the April 23, 2013, order. Although appellant may be entitled to some relief in this respect, any remedy appellant may have lies with the lower tribunal. See Brown v. State, 708 So.2d 1041 (Fla. 1st DCA 1998).
DISMISSED.
THOMAS, ROWE, and SWANSON, JJ., concur.